               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:19-cr-00012-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                    ORDER
                                )
MITCHELL GLENN BELL,            )
                                )
                   Defendant.   )
_______________________________ )

       THIS MATTER is before the Court on the Defendant’s Unopposed

Motion to Allow Rule 11 Hearing to be Conducted by Videoconference [Doc.

22].

       On February 5, 2019, the Defendant was charged in a one count Bill

of Indictment with knowingly and intentionally possessing with intent to

distribute a mixture and substance containing a detectable amount of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1). [Doc. 1]. On June

29, 2020, the Defendant’s initial appearance and arraignment were held, at

which time the Magistrate Judge appointed counsel for Defendant and

calendared the case to the August 31, 2020 trial term. Upon motion of the

Defendant, the Court previously continued the case on two occasions. [Docs.

14, 19]. On December 10, 2020, the Government filed an executed plea


       Case 1:19-cr-00012-MR-WCM Document 24 Filed 01/07/21 Page 1 of 3
agreement and factual basis. [Docs. 20, 21]. On December 21, 2020, the

Court continued the case to its current setting during the March 1, 2021 trial

term. [Doc. 23].

      The Defendant now seeks to have the Rule 11 Hearing in this matter

conducted by videoconference. [Doc. 22]. As grounds, counsel for the

Defendant states that the Defendant is presently detained in the Buncombe

County Jail and four (4) detention officers have tested positive for COVID-19

and ten (10) officers have been quarantined. [Id. at 2]. Counsel also states

that the Defendant has not contracted COVID-19 during his detention and

that removing the Defendant for an in-person Rule 11 Hearing would require

that he spend approximately fourteen (14) days in quarantine or solitary

confinement upon his return, as well as potentially require his permanent

removal from the dorm where he has been living safely. [Id. at 2-3]. Counsel

for the Defendant further represents that the Defendant and the Government

consent to the request for the Rule 11 Hearing to be conducted by

videoconference. [Id. at 3-4].

      In light of the public health considerations caused by the coronavirus

pandemic, as described in this Court’s Standings Orders, Case No. 3:20-mc-

00048-MR, the Court finds that the Defendant’s Rule 11 hearing “cannot be

conducted in person without seriously jeopardizing public health and safety.”

                                      2

     Case 1:19-cr-00012-MR-WCM Document 24 Filed 01/07/21 Page 2 of 3
Coronavirus Aid, Relief, and Economic Security Act (CARES Act) Pub. L.

No. 116-136, 134 Stat. 281 (Mar. 27, 2020). The Court further finds, under

the unique circumstances of this case, that the Defendant’s Rule 11 hearing

“cannot be further delayed without serious harm to the interests of justice.”

Id. For these reasons, the Court concludes that conducting the Rule 11

hearing in this matter by videoconference is appropriate.

     Accordingly, for the reasons stated herein, and pursuant to the CARES

Act and this Court’s Standing Orders, Case No. 3:20-mc-00048-MR, the

Court therefore concludes that the Defendant’s Rule 11 Hearing may take

place by way of videoconference.

     Accordingly, IT IS, THEREFORE, ORDERED that Defendant’s

Unopposed Motion to Allow Rule 11 Hearing to be Conducted by

Videoconference [Doc. 22] is GRANTED, and the above-captioned

Defendant’s Rule 11 Hearing is ALLOWED to be conducted by

videoconference.

     IT IS SO ORDERED.             Signed: January 7, 2021




                                       3

     Case 1:19-cr-00012-MR-WCM Document 24 Filed 01/07/21 Page 3 of 3
